Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-15 are pending in this office action. 

Priority
Priority has been claimed to US provisional applications #62472915, filed 03/17/2017 and #62553875, filed on 09/03/2017.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 10/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-4, 9-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 16/150,491, now patent# 10,452,863 B2 (referred to as ‘863 hereinafter), and application# 16/658,093, now patent# 10,831,924 B2 (referred to as ‘924 hereinafter). With regards to ’863, claims 1-2 of ‘863 patent claim all the limitations set forth in the instant independent claim 1 wherein the instant independent claim 1 is covered by the subject matter of claims 1-2 of ‘863. With regards to ’924, claim 1 of ‘924 patent claims all the limitations set forth in the instant independent claim 3 wherein the instant independent claim 3 is covered by the subject matter of claim 1 of ‘924. Further, the instant independent claim 9 is collectively covered by claims 1-2 of ‘863, and claim 1 of ‘924, wherein the respective subject matter from the conflicting claims appear in the instant claim 9 as section of limitations that are independent of each other. Also, the instant claims 4 and 10 are each covered by the limitations of claim 2 of ‘924. As various limitations in the above claims of ‘863 and ‘924 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘863 and ‘924 as discussed above. 
Further, the system and computer program product (computer-readable medium) claims carry out method steps in a computing environment of the device/system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or device or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
For claims 1, 3 and 9, it is unclear due to the lack of antecedent basis for “the privacy ruleset request data” in the step of determining a privacy-control ruleset, as to which information/data is being referred to in the step of determining the privacy-control ruleset from the privacy ruleset request data.  For the purpose of examination, the term “privacy ruleset request data” is interpreted as the data that indicates the privacy ruleset request. The term may be clarified in order to overcome the claim indefiniteness, for example by rephrasing the respective portion in the limitation “receiv[ing] a privacy ruleset request…” as - “… wherein the privacy ruleset request includes privacy ruleset request data comprising operating context data of the PCD and privacy identity data of at least one entity;”, or by adding another clarifying phrase (similar to ones suggested above) in the instant “determine” step.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claims and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433